Matter of Compton v Compton (2018 NY Slip Op 07619)





Matter of Compton v Compton


2018 NY Slip Op 07619


Decided on November 9, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CENTRA, NEMOYER, AND CURRAN, JJ.


1204 CA 17-01198

[*1]IN THE MATTER OF AMANDA R. COMPTON, PETITIONER-APPELLANT,
vROBERT R. COMPTON AND ROBBIE G. COMPTON, RESPONDENTS-RESPONDENTS. 


PAUL B. WATKINS, FAIRPORT, FOR PETITIONER-APPELLANT.
ANNECHINO LAW FIRM, P.C., EAST ROCHESTER (JOHN A. ANNECHINO, JR., OF COUNSEL), FOR RESPONDENTS-RESPONDENTS.
CHRISTINE F. REDFIELD, ROCHESTER, ATTORNEY FOR THE CHILD. 

	Appeal from a decree and order of the Surrogate's Court, Monroe County (John M. Owens, S.), entered December 2, 2016. The decree and order, inter alia, dismissed the amended petition to revoke an extrajudicial consent to adopt. 
It is hereby ORDERED that the decree and order so appealed from is unanimously affirmed without costs.
Entered: November 9, 2018
Mark W. Bennett
Clerk of the Court